DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano US Patent Publication No. 20150276142 (from the IDS).
Regarding claim 1. Hatano discloses a display unit (Fig. 1-4) comprising: a case (case 40 with body 42) having an opening (Fig. 3, opening 50); a circuit board (substrate 10, ¶38 discloses wire/copper foil for transmitting current to LED elements is on the substrate 10 thus substrate 10 is deemed a circuit board) disposed in the case (refer to Fig. 3); light emitting elements (20) mounted on the circuit board (Fig. 1-4, LED 20 are mounted on circuit board 10); and a reflection suppressing member (30, 41) comprising a base end portion (Fig. 4, portion 41a) that covers the opening of the case (refer to Fig. 4, portion 41a covers the vertical space of opening 50), and an extended portion (portions 41b/41c) arranged at the base end portion, wherein the extended portion extends more outward than an outer surface of the case (portions 41b, 41c extend in vertical direction of the page more outward than the case 42, and extend horizontal more in view of the page than 42a of another part of the case)).  
Regarding claim 3. Hatano discloses a display device (Fig. 1-2, display 1000 comprises the display units 100, 200) comprising the display unit according to claim 1.
Regarding claim 4. Hatano discloses a display device (Fig. 1-2, display 1000 comprising display units 100, 200) comprising: the display unit according to claim 1, wherein the display unit is arranged such that at least a portion of the extended portion is located vertically above or vertically below the base end portion (refer to Fig. 3-4, at least a portion of extended portion 41 (41b/41c) is above (horizontal in Fig. 3-4) the base end portion (41a) that is close to the opening 50).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano.
Regarding claim 2. Hatano teaches the display unit according to claim 1, wherein the reflection suppressing member comprises a plurality of the extended portions (Fig. 9-11, plurality of extended portions 31a/b, Fig. 3, items 31, Fig. 14 items 32a), the extended portions are disposed on two sides of the base end portion that are opposite to each other (refer to Fig. 3, or Fig. 11, plurality of extended portions 31B are disposed on opposite sides (above and below as shown in Fig. 3 or 11) of the base end portion connected to item 31A/41a),  
but is silent with respect to wherein the extended portions are different from one another in position in a thickness direction of the base end portion.
However, Hatano discloses in fourth embodiment ¶80-81 the extended portions (canopy 31a/b and rib 32a) can extend in a opposite direction than portions depicted in the embodiment to cover the gaps 50 in the case along one direction and discloses covering gaps between display units in orthogonal direction by using ribs 32a to cover gaps 51 in the case where the positions (heights/thickness relative to the LEDs or rest of case) of the extended portions covering the gaps are different as shown in Fig. 14 with rib 32a having a flatter/thinner position in thickness direction, and Fig. 15 showing extended portion 31b having flat and thicker position in thickness direction compared to shape of extended portions 31a/31b in Fig. 11 or Fig. 3.
Therefore it would have been obvious to one of ordinary skill in the art to form the extended portions of Hatano’s device with different positions in a thickness direction since Hatano teaches modifying the shapes of the extended portions as taught above and thus such a technique could be implemented with predictable results and further in order to ensure that the gaps between display units are covered in order to reduce shadow generated from the gaps when viewing from the front side (¶74-77). Further note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed container was significant.
Regarding claim 5. Hatano teaches a display device comprising: a plurality of the display units according to claim 2 in combination, wherein a pair of display units (refer to Figs. 1, 10, 12, displays comprise multiple display units 100, 200, 300, 400), among the plurality of display units, that are adjacent to each other are arranged such that the extended portion included in one of the pair of display units faces, in the thickness direction of the base end portion, the extended portion included in another one of the pair of display units (refer to Fig. 3-4, 10-11, 13-14, extended portions 41a, 31a, 32a face extended portions in other adjacent display units since they are aligned in a same direction and arrayed in a rectangular grid, note that face does not limit the adjacent extending portion to overlap with the other extended portion).
	Regarding claim 6. Hatano teaches the display device according to claim 5, wherein the extended portion included in the one of the pair of display units faces, in the thickness direction of the base end portion, the extended portion included in the another one of the pair of display units with a gap therebetween (similarly to claim 5 above, the extended portions are formed over the gaps 50/51 between displays thus the extended portion in one of a pair faces an extended portion in another one of the pair since the panels are aligned).  
Regarding claim 7. Hatano teaches a display device comprising the display unit according to claim 2 (refer to Figs. 1, 5, 9, 12, displays 1000/2000/3000/4000 comprise plural display units 100, 200, 300, 400).  
Regarding claim 8. Hatano teaches a display device comprising: the display unit according to claim 2 (refer to Figs. 1, 5, 9, 12, displays 1000/2000/3000/4000 comprise plural display units 100, 200, 300, 400), wherein the display unit is arranged such that at least a portion of each extended portion is located vertically above or vertically below the base end portion (refer to Fig. 3, 11, 14, 15, at least a portion of each extended portions 31a, 32a, 41c/b, 31b are above or below (horizontal direction in view of the page) the base end portion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2015102704A teaches forming reflection suppressing resin molded louver with extended portions over a case comprising a plurality of mounted LEDs on a circuit board. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400. The examiner can normally be reached 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829